

EXHIBIT 10.10


2014 Variable Compensation (Executive Bonus)
and Base Program for CSP Inc. Executive Management
    


The 2014 Variable Compensation and Base Pay programs provide the opportunity for
incentive earnings for Vice Presidents and General Managers based on how well
they and the company perform.


The Variable Compensation Program places emphasis on company performance and is
focused on the business realities of the coming year. If CSPI does well, Vice
Presidents and General Managers will too.


The Base Pay Program for Vice Presidents and General Managers contains a merit
budget which places a premium on personal performance. Both programs are
designed to encourage Vice Presidents and General Managers to provide the
leadership and direction necessary to achieve the company’s business goals.


These programs have three important goals:


1. Motivate performance
2. Be competitive
3. Position the company to capitalize on the progress it makes this year.


Competitive Compensation


The programs deliver a level of pay that is fully comparable to what other
people in similar positions in different companies receive. The company knows
that its pay levels must be competitive to attract and retain the talent we need
to succeed as a company. We need highly-trained and uniquely skilled people to
make decisions and provide the leadership that will help us achieve our business
goals.


The review of the pay practices of our peer companies shows that Vice President
and General Manager level positions contain a merit pay component as well as
variable compensation. Personal performance measured against individual goals
will determine each Vice President and General Managers’ merit increase.


Variable Compensation


The Variable Compensation target incentive for Vice Presidents and General
Managers is 20-50% of base pay. Each Vice President and General Manager will
have their entire Variable Compensation based on a Revenue and Operating Income
matrix for their specific operation.


Individual Performance Component


The individual performance component determines the merit increase percentage
for Vice Presidents and General Managers



CSPI Confidential    

--------------------------------------------------------------------------------











The program scores individual performance for the following goals:


MBOs
Accountabilities
Group Performance Factors
Leadership






MBOs are performance improvement initiatives. Accountabilities are the
day-to-day responsibilities of the job. Group performance factors are team
achievement targets.


Leadership is a critical success factor for CSP in 2014, because we need leaders
to motivate and reward people to drive our business growth in 2014.


In evaluating leadership, CSP will measure several important factors linked to
how well Vice Presidents and General Managers align their priorities and that of
their people with the company’s business strategies. The leadership evaluation
will be determined by how well participants:


Communicate and implement the strategic direction. Foster the development of a
strategy for their unit which is consistent with and supportive of the
company’s. Ensure that everyone in their organization has goals and
accountabilities linked to the strategies, and that they are held accountable
for delivering on them. Understand that implementing strategies may entail
significant changes, and that will mean changes in them as well as their
organization.


Create and sustain a culture focused on customers, quality, and people. Seek to
understand the emerging culture and lead by example. Personally engage in
behaviors which reflect our culture, and hold those in their organization
accountable for that as well. Reinforce the importance of the culture by the
action they take: select people who demonstrate the capability for more
responsibility; reward those who do and communicate your support.


Motivate and develop your employees. Set high performance standards, communicate
expected results and behaviors, and provide regular feedback to employees.
Identify and remove barriers to employee success and be open to their ideas for
improvement. Complete appraisals on time and reward employees for results.
Insure that all employees have development plans which reflect company and
individual interests. Delegate responsibility to employees based on their
capabilities and interests. Increase employee visibility, decision making and
responsibility. Attract, retain and develop people of diverse backgrounds.


Be open to developing yourself. Understand your own strengths and development
needs, and strive to be more effective by building on the strengths and
overcoming weak areas. Become an active learner, open to new ideas and
approaches. Seek feedback from others, including your peers, direct reports and
boss.





CSPI Confidential    